 



Exhibit 10.8

     
Xel Communications, Inc.
  Amendment No. 2
12/12/03
  Agreement No. C0302362
 
  Page 1 of 2

Amendment No. 2
To Product Purchase Agreement
Between Telesector Resources Group, Inc., d/b/a/Verizon Services Group,
And XEL Communications, Inc.
This Amendment No. 2 to Product Purchase Agreement No. C0302362 (Agreement) is
entered into and made effective as of the 12th day of December, 2003, by and
between XEL Communications Inc., a corporation, with offices at 17101 East Ohio
Dr., Aurora, CO, 80017 (hereinafter called “Seller”) and Telesector Resources
Group, Inc., d/b/a Verizon Services Group, with an office at 240 East 38th
Street, New York, New York 10016, on behalf of itself and for the benefit of its
AFFILIATES, (herein referred to as “Purchaser”).
WHEREAS, the Agreement was effective between Buyer and Seller on June 19, 2003,
and was extended by Amendment #1 on August 25, 2003, to continue in effect until
December 31, 2006;
EFFECTIVE DATE:
This Amendment No. 2 shall be effective December 12, 2003
NOW THEREFORE, the parties agree as follows:
PRICING
1. Appendix D to the Agreement, entitled Pricing, is hereby amended as per the
party’s agreement to increase the Chassis (part number 9SA-CHAS-000) price by
$[1]* as follows:
Year 2003 pricing from $[2]* to $[3]*
Year 2004 pricing from $[4]* to $[5]*
Year 2005 pricing from $[6]* to $[7]*
Year 2006 pricing from $[8]* to $[9]*
2. Appendix D to the Agreement, entitled Pricing, is hereby amended as per the
party’s agreement to decrease the Installation Kit unit price (part number
9SA-Inst-Kit, Kit Installation for SHARK XSP-100) from $[10]* to $[11]*.
ALL OTHER TERMS:
All other terms and conditions of the Agreement shall remain in full force and
effect.
* Confidential portions omitted and will be filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
Xel Communications, Inc.
  Amendment No. 2
12/12/03
  Agreement No. C0302362
 
  Page 2 of 2

Each party represents that it has executed this Amendment through its authorized
corporate representative:

                  Accepted for: XEL Communications, Inc.   Accepted for:
Telesector Resources
Group, Inc., (A Verizon Company)    
 
               
Signature:
  /s/ Michael Hull
 
  Signature:   /s/ George Hanoza
 
   
 
               
Typed Name:
  Michael Hull
 
  Typed Name:   George Hanoza
 
   
 
               
Title:
  President & Coo
 
  Title:   Senior Sourcing Process Leader
 
   
 
               
Date:
  12/19/03   Date:   1/5/04    

 